Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-31-2008

Intan v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4036




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Intan v. Atty Gen USA" (2008). 2008 Decisions. Paper 22.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/22


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-4036
                                      ___________

                                 HARI DJATI INTAN,
                                                 Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                         Respondent
                    ____________________________________

                      On Petition for Review of a Decision of the
                            Board of Immigration Appeals
                                (BIA No. A96-257-267
             (U.S. Immigration Judge: Honorable Donald Vincent Ferlise)
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                December 24, 2008
     Before: SCIRICA, Chief Judge, CHAGARES and ALDISERT, Circuit Judges

                               (Filed: December 31, 2008)
                                        _________

                               OPINION OF THE COURT
                                     _________


PER CURIAM.

      Petitioner Hari Djati Intan petitions for review of a final order by the Board of

Immigration Appeals (“BIA”). For the reasons that follow, we will deny the petition.
                                       I. Background

       Petitioner Hari Djati Intan is a native and citizen of Indonesia. Intan entered the

United States in April 2000 as a nonimmigrant visitor and unlawfully remained longer

than permitted. In February 2003, Intan applied for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”), claiming he experienced past

persecution and feared future persecution in Indonesia because he is an ethnic Chinese

Christian. Intan, represented by counsel, appeared before an Immigration Judge (“IJ”)

and conceded removability.

       On August 5, 2005, after several hearings, the IJ issued an oral decision. The IJ

held that Intan was not eligible for asylum because he applied more than one year after his

arrival in the United States. The IJ also held that Intan failed to meet his burden of

burden of proof to establish eligibility for withholding of removal or protection under the

CAT. He therefore denied Intan’s applications. Intan appealed to the BIA, which issued

an opinion affirming the IJ’s decision and dismissing the appeal on September 19, 2007.

This timely petition for review followed.

                                        II. Analysis

       Intan’s sole argument on appeal is that he is entitled to withholding of removal.1


   1
    In his brief, Intan does not dispute the BIA’s other holdings, including the denial of
asylum for failure to apply within one year of his arrival in the United States, see INA
§ 208(a)(2) [8 U.S.C. § 1158(a)(2)], and the denial of relief under the CAT for failure to
show he would more likely than not be tortured if removed. See Obale v. Att’y Gen., 453
F.3d 151, 161 (3d Cir. 2006). We therefore need not address these issues because they

                                              2
To qualify for withholding of removal pursuant to INA § 241(b)(3)(A) [8 U.S.C.

§ 1231(b)(3)(A)], Intan bore the burden of demonstrating a “clear probability” of future

persecution – that “it is more likely than not” that he would be persecuted. See INS v.

Cardoza-Fonseca, 480 U.S. 421, 449-50 (1987). Intan claims his documentary evidence

established a “pattern or practice of persecution of a group of persons similarly situated to

the applicant. . . .”, 8 C.F.R. § 208.16(b)(2), in Intan’s case, ethnic Chinese Christians in

Indonesia. We review the BIA’s determination under the deferential substantial evidence

standard.2 Chen v. Ashcroft, 376 F.3d 215, 223 (3d Cir. 2004). Thus, “[t]o reverse the

BIA finding we must find that the evidence not only supports that conclusion [that Intan

would more likely than not suffer persecution], but compels it.” INS v. Elias-Zacarias,

502 U.S. 478, 481 n.1 (1992).

       We have not conclusively addressed whether a pattern or practice of persecution of

ethnic Chinese Christians in Indonesia exists at the present time. See Sukwanputra v.

Gonazles, 434 F.3d 627, 637 n.10 (3d Cir. 2006). However, we have held that

information in the 1999, 2003, and 2004 State Department Reports does not establish

persecution sufficiently “systemic, pervasive, or organized” to constitute a pattern or

practice. See Sioe Tjen Wong v. Att’y Gen., 539 F.3d 225, 233-34 (3d Cir. 2008); Lie v.



are waived. See Voci v. Gonzales, 409 F.3d 607, 610 n.1 (3d Cir. 2005).
   2
     Because the BIA provided its own analysis and did not expressly defer to or adopt the
IJ’s decision, we review the BIA’s decision. See Voci, 409 F.3d at 612-13; Miah v.
Ashcroft, 346 F.3d 434, 439 (3d Cir. 2003).

                                              3
Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005). For example, the 1999 report shows that the

“Indonesian government officially promotes religious and ethnic tolerance” and the

interreligious violence that did arise “seem[ed] to have been primarily wrought by fellow

citizens and not the result of governmental action or acquiescence.” Lie, 396 F.3d at 537.

Similarly, the 2003 and 2004 reports “generally emphasize the steps taken by the

Indonesian government to promote religious, racial, and ethnic tolerance and to reduce

interreligious violence . . . [and] indicate that private parties, not government officials, are

the predominant cause of harassment and violence.” Sioe Tjen Wong, 539 F.3d at 233-

34.3

       Like the applicants in Lie and Sioe Tjen Wong, Intan relies on State Department

Reports. While Intan relies on more recent reports – including State Department

International Religious Freedom Reports for 2005 and 2006 – these reports are similar to

those discussed in Lie and Sioe Tjen Wong in that they contain evidence undermining the

pattern or practice claim.4 Indeed, in Sioe Tjen Wong, we noted that recent State

Department Reports actually show improved treatment of ethnic Chinese Christians in

   3
    Similarly, the BIA held in In re A- M-, 23 I&N Dec. 737, 741-42 (BIA 2005), that a
2002 State Department Country Report concluding that “Government acquiescence [in
Chinese Christian persecution] is not the norm” and that “the Indonesian Government
‘officially promotes racial and ethnic tolerance’” did not establish the petitioner’s pattern
or practice claim.
   4
     For example, the 2006 State Department Report on International Religious Freedom
notes that “the Government generally respected freedom of religion,” that “[t]here was
little change in respect for religious freedom during the period covered by the report,” and
that “[m]ost of the population enjoyed a high degree of religious freedom.” A.R. 317.

                                               4
Indonesia. Sioe Tjen Wong, 539 F.3d at 234. Thus, the BIA could reasonably conclude

that these more recent reports also do not establish a pattern or practice of persecution of

ethnic Chinese Christians in Indonesia. Because the evidentiary record does not compel a

contrary conclusion, see Elias-Zacarias, 502 U.S. at 481 n.1, the BIA’s decision rests

upon substantial evidence.5

                                      III. Conclusion

       The documentary evidence provided by Intan is insufficient to compel a reasonable

adjudicator to conclude Intan would more likely than not be persecuted. The BIA’s ruling

rests on substantial evidence, and we will therefore deny the petition for review.




   5
    Intan relies heavily on the Second Circuit’s decision in Mufied v. Mukasey, 508 F.3d
88 (2d Cir. 2007), in support of his claim of a pattern or practice of persecution of ethnic
Chinese Christians in Indonesia. However, the petitioner in Mufied was not ethnic
Chinese, but rather a Christian of “Manadois” ethnicity. Perhaps even more importantly,
the Second Circuit did not find as a matter of law that ethnic Manadois Christians
suffered a pattern or practice of persecution, but rather held that because the BIA did not
consider the issue in the first instance, the case was proper for remand. In contrast, here,
the BIA did consider Intan’s pattern or practice evidence and found it insufficient. See
BIA Opinion at 2 (noting, for example, that the 2005 State Department Report “does not
support the respondent’s contention that a pattern or practice of persecution against
Chinese Christians exists in Indonesia”).

                                              5